Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 

As to independent claim 1, Lee (U.S. Pub. No. 2012/0040719) discloses an electronic device (Lee, mobile terminal 100, Figure 1) comprising:
at least one memory (Lee, memory 160, Figure 1) configured to store instructions;
a first display (Lee, display 151, Figures 1 and 3);
a communication circuit (Lee, wireless communication unit 110, Figure 1); and 
at least one processor (Lee, controller 180, Figure 1) configured to:
while displaying a multimedia content on the first display (Lee, the first screen image 300 is displayed on the first display unit 151 of the mobile terminal 100 (S41), Figure 4, ¶ [0134]), receive, via the communication circuit, capability data of an external electronic device from the external electronic device, the capability data indicating an availability to change a position of a second display of the external electronic device (Lee, when a prescribed user command is input to the display device 200, the second controller 280 of the display device 200 can control the monitor window 400 to be oriented in the vertical direction by being turned clockwise.  Once the monitor ;
transmit, via the communication circuit, streaming data corresponding to the multimedia content displayed on the first display to the external electronic device, wherein the streaming data enables the external electronic device to display the multimedia content on the second display having the position indicated by the posture control information (Lee, the second controller 280 of the display device 200 controls the monitor window 400 to be arranged in a horizontal direction by turning the monitor window 400 counterclockwise according to the changed orientation direction (S45). Figures 4 and 7, ¶ [0148]) (Lee, the first controller 180 of the mobile terminal 100 can transmit a video signal input to the first display unit 151 to the display device 200 as the information on the first screen image 300.  The first display unit 151 of the mobile terminal 100 can then output the video signal as the first screen image 300.  Meanwhile, the second controller 280 of the display unit 200 receives the transmitted video signal and outputs the received video signal as the second screen image 500 to the monitor window 400 of the second display unit 251. Figure 3, ¶ [0127]).

Examiner found the remarks filed 02 September 2021 persuasive as Lee does not expressly teach the capability data relating to availability to change as claimed.
Thus, Lee does not expressly teach 
the capability data indicating an availability to change a position of a second display of the external electronic device;
based on the received capability data, determine a position of the second display to be controlled correspond to a display direction of the multimedia content being displayed on the first display;
transmit, via the communication circuit, posture control information for indicating the determined position of the second display to the external electronic device, wherein the external electronic device controls a motor of the external electronic device to change the position of the second display based on the posture control information;
Additional prior art of Miyake (U.S. Pub. No. 2014/0358981) teaches an information processing system wherein the external electronic device controls a motor of the external electronic device to change the position of the second display based on the posture control information (Miyake, Referring to FIG. 4, when the image being displayed by the smartphone on its display screen is changed between the state shown in A1 of FIG. 4 and the state shown in A2 of FIG. 4 as shown in A1 and A2 of FIG. 4, for example, the display apparatus rotates its display screen interlinked with the change of the image being displayed by the smartphone on its display screen.  Accordingly, the display apparatus changes display of the image by displaying the image (image being displayed by the smartphone on its display screen) on its rotated display screen.  Here, the rotation of the display screen of the display apparatus as shown in B1 and B2 of FIG. 4 can be realized by causing, for example, a display-mounting instrument which is based on a VESA (Video Electronics Standards 
Additional prior art of Nagara (U.S. Pub. No. 2012/0154386) teaches an image generation device wherein the capability data indicating an availability to change a position of a second display of the external electronic device (Nagara, when a wireless connection between the PC 20 and the portable device 10 is established, the portable device 10 transmits capability information indicating having a display change function of changing the display orientation in accordance with the posture to the PC 20 (S304). Figure 12, ¶ [0097]). While Nagara teaches the capability data as claimed, no teaching of the determination of the display control is taught.
Additional prior art of Maalouf (U.S. Patent No. 10,650,790) teaches a method for displaying an image from one device to another and which is oriented based on the orientation of the external device (Figure 15). However, Maalouf does not expressly teach the posture control information which is transmitted from the electronic device to the external electronic device in order to control the external electronic device to rotate as claimed.
Therefore, the cited prior art does not expressly teach based on the received capability data, determine a position of the second display to be controlled correspond to a display direction of the multimedia content being displayed on the first display;
transmit, via the communication circuit, posture control information for indicating the determined position of the second display to the external electronic device, wherein the external electronic device controls a motor of the external  based on the posture control information;
In addition, no other prior art was found which teaches, alone or in combination, the cited limitation.

As to dependent claims 2-12, these claims are allowable as they depend upon allowable independent claim 1.

As to independent claim 13, Lee (U.S. Pub. No. 2012/0040719) discloses an electronic device (Lee, mobile terminal 100, Figure 1) comprising:
at least one memory (Lee, memory 160, Figure 1) configured to store instructions;
a first display (Lee, display 151, Figures 1 and 3);
a communication circuit (Lee, wireless communication unit 110, Figure 1); and 
at least one processor (Lee, controller 180, Figure 1) configured to:
while displaying a first multimedia content on the first display in a first display direction (Lee, the first screen image 300 is displayed on the first display unit 151 of the mobile terminal 100 (S41), Figure 4, ¶ [0134]), transmit, via the communication circuit, first streaming data corresponding to the first multimedia content to an external electronic device, the first streaming data enables the external electronic device to display the first multimedia content on a second display of the external electronic device (Lee, the second controller 280 of the display device 200 controls the monitor window 400 to be arranged in a horizontal ;
when the identified display direction is a second display direction that is distinct from the first display direction, obtain posture control information for changing a position of the second display based on the second display direction (Lee, when a prescribed user command is input to the display device 200, the second controller 280 of the display device 200 can control the monitor window 400 to be oriented in the vertical direction by being turned clockwise.  Once the monitor window 400 is oriented in the vertical direction, the second controller 280 of the display device 200 can transmit a control signal to the mobile terminal 100 to indicate that the monitor window 400 has been oriented in the vertical direction. Subsequently, the first controller 180 of the mobile terminal 100 transmits a second video signal of a portrait direction corresponding to the monitor window 400 of the vertical direction to the display device 200.  If so, referring to FIG. 10 (10-1), the second controller 280 of the display device 200 controls the second screen image 500 to be displayed in the portrait direction according to the second video signal. Figures 9 and 10, ¶¶ [0162-0163]);
transmit, via the communication circuit, the posture control information to the external electronic device (Lee, an orientation direction of the housing of the mobile terminal 100 can be changed when a user arranges the housing of the mobile terminal 100 in a horizontal direction by turning the housing of the mobile terminal 100 counterclockwise.  If so, the first controller 180 of the mobile terminal 100 can detect the changed orientation direction via the first sensing unit 140.  The first controller 180 of the mobile terminal 100 can then provide the detected changed orientation direction to the display device 200 (S44). Figures 4 and 7, ¶ [0147]); and
transmit, via the communication circuit, second streaming data corresponding to the second multimedia content displayed on the first display to the external electronic device (Lee, an orientation direction of the housing of the mobile terminal 100 can be changed when a user arranges the housing of the mobile terminal 100 in a horizontal direction by turning the housing of the mobile terminal 100 counterclockwise.  If so, the first controller 180 of the mobile terminal 100 can detect the changed orientation direction via the first sensing unit 140.  The first controller 180 of the mobile terminal 100 can then provide the detected changed orientation direction to the display device 200 (S44). Figures 4 and 7, ¶ [0147]),
wherein the second streaming data enables the external electronic device to display the second multimedia content on the second display having the position indicated by the posture control information (Lee, an orientation direction of the housing of the mobile terminal 100 can be changed when a user arranges the housing of the mobile terminal 100 in a horizontal direction by turning the housing of the mobile terminal 100 counterclockwise.  If so, the first controller 180 of the mobile . As shown in figure 7, the orientation of the image is rotated on the external display.
Miyake (U.S. Pub. No. 2014/0358981) teaches an information processing system wherein the external electronic device controls a motor of the external electronic device to change the position of the second display based on the posture control information (Miyake, Referring to FIG. 4, when the image being displayed by the smartphone on its display screen is changed between the state shown in A1 of FIG. 4 and the state shown in A2 of FIG. 4 as shown in A1 and A2 of FIG. 4, for example, the display apparatus rotates its display screen interlinked with the change of the image being displayed by the smartphone on its display screen.  Accordingly, the display apparatus changes display of the image by displaying the image (image being displayed by the smartphone on its display screen) on its rotated display screen.  Here, the rotation of the display screen of the display apparatus as shown in B1 and B2 of FIG. 4 can be realized by causing, for example, a display-mounting instrument which is based on a VESA (Video Electronics Standards Association) standard to be driven by a motor. Figure 4, ¶ [0058]). Miyake teaches the external display being rotated by a motor based on the rotation of the smartphone.
Lee continues to teach the user command controlling the window to be placed in an orientation (Lee, when a prescribed user command is input to the display device 200, the second controller 280 of the display device 200 can control the monitor window 400 
Lee and Miyake do not expressly teach
receive an input for changing the first multimedia content displayed on the first display to a second multimedia content representing a region of interest of the first multimedia content;
identify a display direction of the second multimedia content based on an aspect ratio of the second multimedia content selected by the received input;
posture control information which is transmitted from the electronic device to the external electronic device in order to control the external electronic device to rotate as claimed. It would not be reasonable to combine Maalouf with the other cited prior art as the resulting control information would not transmit from the same source as claimed.
In addition, no other prior art was found which teaches, alone or in combination, the cited limitation.

As to dependent claims 14-19, these claims are allowable as they depend upon allowable independent claim 13.

As to independent claim 20, Lee (U.S. Pub. No. 2012/0040719) discloses a method executed in an electronic device (Lee, mobile terminal 100, Figure 1) comprising a communication circuit (Lee, wireless communication unit 110, Figure 1)and a first display (Lee, display 151, Figures 1 and 3), the method comprising:
while displaying a multimedia content on the first display (Lee, the first screen image 300 is displayed on the first display unit 151 of the mobile terminal 100 (S41), Figure 4, ¶ [0134]), receiving, via the communication circuit, capability data of an external electronic device from the external electronic device, the capability data indicating an availability to change a position of a second display of the external  (Lee, when a prescribed user command is input to the display device 200, the second controller 280 of the display device 200 can control the monitor window 400 to be oriented in the vertical direction by being turned clockwise.  Once the monitor window 400 is oriented in the vertical direction, the second controller 280 of the display device 200 can transmit a control signal to the mobile terminal 100 to indicate that the monitor window 400 has been oriented in the vertical direction. Subsequently, the first controller 180 of the mobile terminal 100 transmits a second video signal of a portrait direction corresponding to the monitor window 400 of the vertical direction to the display device 200.  If so, referring to FIG. 10 (10-1), the second controller 280 of the display device 200 controls the second screen image 500 to be displayed in the portrait direction according to the second video signal. Figures 9 and 10, ¶¶ [0162-0163]);
transmitting, via the communication circuit, streaming data corresponding to the multimedia content displayed on the first display to the external electronic device, wherein the streaming data enables the external electronic device to display the multimedia content on the second display having the position indicated by the posture control information (Lee, the second controller 280 of the display device 200 controls the monitor window 400 to be arranged in a horizontal direction by turning the monitor window 400 counterclockwise according to the changed orientation direction (S45). Figures 4 and 7, ¶ [0148]) (Lee, the first controller 180 of the mobile terminal 100 can transmit a video signal input to the first display unit 151 to the display device 200 as the information on the first screen image 300.  The first display unit 151 of the mobile terminal 100 can then output the video signal as the first screen image 300.  Meanwhile, the second controller 280 of the display unit 200 receives the 
Lee continues to teach the user command controlling the window to be placed in an orientation (Lee, when a prescribed user command is input to the display device 200, the second controller 280 of the display device 200 can control the monitor window 400 to be oriented in the vertical direction by being turned clockwise.  Once the monitor window 400 is oriented in the vertical direction, the second controller 280 of the display device 200 can transmit a control signal to the mobile terminal 100 to indicate that the monitor window 400 has been oriented in the vertical direction. Subsequently, the first controller 180 of the mobile terminal 100 transmits a second video signal of a portrait direction corresponding to the monitor window 400 of the vertical direction to the display device 200.  If so, referring to FIG. 10 (10-1), the second controller 280 of the display device 200 controls the second screen image 500 to be displayed in the portrait direction according to the second video signal. Figures 9 and 10, ¶¶ [0162-0163]) (Lee, an orientation direction of the housing of the mobile terminal 100 can be changed when a user arranges the housing of the mobile terminal 100 in a horizontal direction by turning the housing of the mobile terminal 100 counterclockwise.  If so, the first controller 180 of the mobile terminal 100 can detect the changed orientation direction via the first sensing unit 140.  The first controller 180 of the mobile terminal 100 can then provide the detected changed orientation direction to the display device 200 (S44). Figures 4 and 7, ¶ [0147]).
 wherein the external electronic device controls a motor of the external electronic device to change the position of the second display based on the posture control information (Miyake, Referring to FIG. 4, when the image being displayed by the smartphone on its display screen is changed between the state shown in A1 of FIG. 4 and the state shown in A2 of FIG. 4 as shown in A1 and A2 of FIG. 4, for example, the display apparatus rotates its display screen interlinked with the change of the image being displayed by the smartphone on its display screen.  Accordingly, the display apparatus changes display of the image by displaying the image (image being displayed by the smartphone on its display screen) on its rotated display screen.  Here, the rotation of the display screen of the display apparatus as shown in B1 and B2 of FIG. 4 can be realized by causing, for example, a display-mounting instrument which is based on a VESA (Video Electronics Standards Association) standard to be driven by a motor. Figure 4, ¶ [0058]). Miyake teaches the external display being rotated by a motor based on the rotation of the smartphone.
Examiner found the remarks filed 02 September 2021 persuasive as Lee does not expressly teach the capability data relating to availability to change as claimed.
Thus, Lee does not expressly teach 
the capability data indicating an availability to change a position of a second display of the external electronic device;
based on the received capability data, determining a position of the second display to be controlled correspond to a display direction of the multimedia content being displayed on the first display;
transmitting, via the communication circuit, posture control information for indicating the determined position of the second display to the external electronic device, wherein the external electronic device controls a motor of the external electronic device to change the position of the second display based on the posture control information;
Additional prior art of Miyake (U.S. Pub. No. 2014/0358981) teaches an information processing system wherein the external electronic device controls a motor of the external electronic device to change the position of the second display based on the posture control information (Miyake, Referring to FIG. 4, when the image being displayed by the smartphone on its display screen is changed between the state shown in A1 of FIG. 4 and the state shown in A2 of FIG. 4 as shown in A1 and A2 of FIG. 4, for example, the display apparatus rotates its display screen interlinked with the change of the image being displayed by the smartphone on its display screen.  Accordingly, the display apparatus changes display of the image by displaying the image (image being displayed by the smartphone on its display screen) on its rotated display screen.  Here, the rotation of the display screen of the display apparatus as shown in B1 and B2 of FIG. 4 can be realized by causing, for example, a display-mounting instrument which is based on a VESA (Video Electronics Standards Association) standard to be driven by a motor. Figure 4, ¶ [0058]). Miyake teaches the external display being rotated by a motor based on the rotation of the smartphone.
Additional prior art of Nagara (U.S. Pub. No. 2012/0154386) teaches an image generation device wherein the capability data indicating an availability to change a position of a second display of the external electronic device (Nagara, when a . While Nagara teaches the capability data as claimed, no teaching of the determination of the display control is taught.
Additional prior art of Maalouf (U.S. Patent No. 10,650,790) teaches a method for displaying an image from one device to another and which is oriented based on the orientation of the external device (Figure 15). However, Maalouf does not expressly teach the posture control information which is transmitted from the electronic device to the external electronic device in order to control the external electronic device to rotate as claimed. 
Therefore, the cited prior art does not expressly teach based on the received capability data, determining a position of the second display to be controlled correspond to a display direction of the multimedia content being displayed on the first display;
transmitting, via the communication circuit, posture control information for indicating the determined position of the second display to the external electronic device, wherein the external electronic device controls a motor of the external electronic device to change the position of the second display based on the posture control information;
In addition, no other prior art was found which teaches, alone or in combination, the cited limitation.

As to independent claim 21, Lee (U.S. Pub. No. 2012/0040719) discloses a non-transitory computer readable storage medium that stores one or more programs, wherein the one or more programs comprise instructions that, when executed by one or more processors (Lee, controller 180, Figure 1) of an electronic device (Lee, mobile terminal 100, Figure 1) that includes a first display (Lee, display 151, Figures 1 and 3) 
while displaying a multimedia content on the first display (Lee, the first screen image 300 is displayed on the first display unit 151 of the mobile terminal 100 (S41), Figure 4, ¶ [0134]), receive, via the communication circuit, capability data of an external electronic device from the external electronic device, the capability data indicating an availability to change a position of a second display of the external electronic device (Lee, when a prescribed user command is input to the display device 200, the second controller 280 of the display device 200 can control the monitor window 400 to be oriented in the vertical direction by being turned clockwise.  Once the monitor window 400 is oriented in the vertical direction, the second controller 280 of the display device 200 can transmit a control signal to the mobile terminal 100 to indicate that the monitor window 400 has been oriented in the vertical direction. Subsequently, the first controller 180 of the mobile terminal 100 transmits a second video signal of a portrait direction corresponding to the monitor window 400 of the vertical direction to the display device 200.  If so, referring to FIG. 10 (10-1), the second controller 280 of the display device 200 controls the second screen image 500 to be displayed in the portrait direction according to the second video signal. Figures 9 and 10, ¶¶ [0162-0163]);
transmit, via the communication circuit, streaming data corresponding to the multimedia content displayed on the first display to the external electronic device, wherein the streaming data enables the external electronic device to display the multimedia content on the second display having the position indicated by the posture control information (Lee, the second controller 280 of the 
Lee continues to teach the user command controlling the window to be placed in an orientation (Lee, when a prescribed user command is input to the display device 200, the second controller 280 of the display device 200 can control the monitor window 400 to be oriented in the vertical direction by being turned clockwise.  Once the monitor window 400 is oriented in the vertical direction, the second controller 280 of the display device 200 can transmit a control signal to the mobile terminal 100 to indicate that the monitor window 400 has been oriented in the vertical direction. Subsequently, the first controller 180 of the mobile terminal 100 transmits a second video signal of a portrait direction corresponding to the monitor window 400 of the vertical direction to the display device 200.  If so, referring to FIG. 10 (10-1), the second controller 280 of the display device 200 controls the second screen image 500 to be displayed in the portrait direction according to the second video signal. Figures 9 and 10, ¶¶ [0162-0163]) (Lee, an orientation direction of the housing of the mobile terminal 100 can be changed when 
Examiner found the remarks filed 02 September 2021 persuasive as Lee does not expressly teach the capability data relating to availability to change as claimed.
Thus, Lee does not expressly teach 
the capability data indicating an availability to change a position of a second display of the external electronic device;
based on the received capability data, determine a position of the second display to be controlled correspond to a display direction of the multimedia content being displayed on the first display;
transmit, via the communication circuit, posture control information for indicating the determined position of the second display to the external electronic device, wherein the external electronic device controls a motor of the external electronic device to change the position of the second display based on the posture control information;
Additional prior art of Miyake (U.S. Pub. No. 2014/0358981) teaches an information processing system wherein the external electronic device controls a motor of the external electronic device to change the position of the second display based on the posture control information (Miyake, Referring to FIG. 4, when the 
Additional prior art of Nagara (U.S. Pub. No. 2012/0154386) teaches an image generation device wherein the capability data indicating an availability to change a position of a second display of the external electronic device (Nagara, when a wireless connection between the PC 20 and the portable device 10 is established, the portable device 10 transmits capability information indicating having a display change function of changing the display orientation in accordance with the posture to the PC 20 (S304). Figure 12, ¶ [0097]). While Nagara teaches the capability data as claimed, no teaching of the determination of the display control is taught.
Additional prior art of Maalouf (U.S. Patent No. 10,650,790) teaches a method for displaying an image from one device to another and which is oriented based on the orientation of the external device (Figure 15). However, Maalouf does not expressly teach the posture control information which is transmitted from the electronic device to the external electronic device in order to control the external electronic device to rotate as claimed. It would not be reasonable to combine Maalouf with the other cited prior art as the resulting control information would not transmit from the same source as claimed.
Therefore, the cited prior art does not expressly teach based on the received capability data, determine a position of the second display to be controlled correspond to a display direction of the multimedia content being displayed on the first display;
transmit, via the communication circuit, posture control information for indicating the determined position of the second display to the external electronic device, wherein the external electronic device controls a motor of the external electronic device to change the position of the second display based on the posture control information;
In addition, no other prior art was found which teaches, alone or in combination, the cited limitation.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT D CASTIAUX whose telephone number is (571)272-5143.  The examiner can normally be reached on Mon-Fri 7:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENT D CASTIAUX/           Primary Examiner, Art Unit 2691